This is an action of tort to recover for injuries sustained by the plaintiff when “her foot hit the fringe of . . . [a] rubbish pile” and a piece of “glass shot down and hit her in the right foot.” The rubbish was deposited some three or four yards from the rear entrance to the plaintiff’s place of work. The plaintiff knew that workmen of the defendant Cutter Eire Brick Company, Inc. were repairing the premises for the other defendants, the trustees of the Lynn Realty Trust. She saw the pile of debris “when she went to work” and as she left the building to go home. The accident occurred on her way home when she attempted to “squeeze” between the rubbish pile and a truck which had been left for the night. The other employees used the front door and “she was the only one who went out the back door that day.” The presence of material as an incident to construction or repair in an obvious place which may be avoided by the plaintiff does not violate any duty owed her by the defendants. Forgione v. Frankini Constr. Co. 308 Mass. 29, 31-32. Zega v. Kingston, 346 Mass. 773. There was no error in directing verdicts for the defendants.

Exceptions overruled.